Citation Nr: 1524106	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-32 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for an upper left extremity disorder with ulnar nerve impingement.

3.  Entitlement to service connection for residuals of a sternum injury.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.
10.  Entitlement to an initial disability rating greater than 70 percent for service-connected posttraumatic stress disorder (PTSD).

11.  Entitlement to an initial disability rating greater than 40 percent for service-connected degenerative joint disease of the lumbar spine.

12.  Entitlement to a disability rating greater than 30 percent for service-connected traumatic pneumothorax of the left lung.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine.  Jurisdiction of this matter is currently with the RO located in Pittsburgh, Pennsylvania.

A TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As entitlement to a TDIU has been raised by the record in a July 2013 statement, the issue is before the Board as set forth above.

In correspondence dated in July 2013, a claim for entitlement to special monthly compensation for loss of use of a creative organ and entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability, was raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014). 

In March 2015, the Veteran was informed that his then counsel, Mr. Huffman, is no longer authorized to represent VA claimants effective August 8, 2014.  He was afforded the opportunity to appoint another representative.  He has not responded to that letter and consequently is currently unrepresented.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Also, a Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2014). 

In his November 2013 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge at the local RO.  As he has not yet been scheduled for a hearing, such must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a Veterans Law Judge at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







